Citation Nr: 1033977	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent 
for residuals of a right shoulder supraspinatus tear repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to August 1998.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 and October 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).


FINDING OF FACT

The Veteran's service-connected residuals of a right shoulder 
supraspinatus tear repair are manifested by limitation of motion 
to, at most, 90 degrees of forward flexion, 170 degrees of 
abduction, and 45 degrees of external rotation, with internal 
rotation up to the T-12 vertebra.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected residuals of a right shoulder supraspinatus 
tear repair are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2007 letter advised the Veteran of the necessary 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Specifically, the RO's January 2007 letter 
informed the Veteran of what evidence was required to 
substantiate his claim for an increased disability rating, the 
types of evidence he could submit to show that his service- 
connected disability had increased in severity, and of his and 
VA's respective duties for obtaining evidence.  

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of his 
residuals of a right shoulder supraspinatus tear repair.  38 
C.F.R § 3.159(c)(4).  The Board finds that the VA examinations 
obtained in this case are more than adequate and they provide 
sufficient detail to determine the severity of the Veteran's 
service-connected right shoulder disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  These examinations were 
based upon a physical examination of the service-connected right 
shoulder, a review of his claims file, and with consideration of 
the Veteran's statements.  Moreover, the Veteran has neither 
advanced an argument that the examinations were deficient in any 
respect, nor that he was prejudiced thereby.  Id.  Finally, there 
is no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).


As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2009).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Service connection for the Veteran's right shoulder tendonitis 
was granted by a January 1999 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 
5024-5003, effective from August 8, 1998.  Subsequently, the RO 
reduced the evaluation to a noncompensable rating by a May 2001 
rating decision, effective August 1, 2001, but in a March 2004 
rating decision, restored the 10 percent evaluation, effective 
November 18, 2003.  The Veteran filed his claims for an increased 
evaluation for his service-connected right shoulder disorder and 
a temporary total rating for a period of convalescence from a 
repair of the right shoulder rotator cuff tear performed in 
November 2006.  In October 2009, the RO granted a temporary total 
rating under 38 C.F.R. § 4.30, for residuals of a right shoulder 
supraspinatus tear repair, effective November 28, 2006, and 
readjusted the evaluation to 20 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, effective May 1, 2007.  With 
respect to the Veteran's claim for a temporary total rating, the 
RO's October 2009 rating decision granted in full the benefits 
sought on appeal.  Therefore, that claim need not be further 
considered.

The Veteran continues to seek an increased rating in this matter.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (staged 
ratings may be assigned for separate periods of time based on 
facts found); AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The RO initially rated the Veteran's right shoulder disorder 
under hyphenated Diagnostic Codes 5024-5003.  See 38 C.F.R. § 
4.71a.  The hyphenated code used for rating the Veteran's 
disability indicates that the Veteran's right shoulder disorder 
includes tenosynovitis, Diagnostic Code 5024, and limitation of 
motion, Diagnostic Code 5003.  See 38 C.F.R. § 4.27 (2009).  
Diagnostic Code 5024 directs that disability due to tenosynovitis 
be rated on limitation of motion of the affected body part, or in 
this case, Diagnostic Code 5201 for limitation of motion of the 
shoulder and arm.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Diagnostic Code 5003 provides that when the limitation of motion 
of the specific joint or joints that involve degenerative 
arthritis is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is applied for each such major joint 
or group of minor joints affected by limitation of motion.

The Veteran's service-connected residuals of a right shoulder 
supraspinatus tear repair are currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under 
Diagnostic Code 5201, a 20 percent evaluation is assigned for 
limitation of motion at shoulder level for the major extremity.  
When there is limitation of motion midway between the side and 
shoulder level, between 45 and 90 degrees, a 30 percent rating is 
again warranted for limitation of motion of the major extremity.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).  Since the 
medical evidence reveals that the Veteran is right-handed, the 
right shoulder is considered to be the major extremity.  See 38 
C.F.R. § 4.69 (2009).

An October 2006 VA outpatient treatment report reflects the 
Veteran's history of right shoulder pain for a number of years.  
The Veteran was noted as right-handed.  He stated that he might 
have injured his right shoulder while lifting his daughter back 
in 2000 and 2001.  The Veteran reported that he was currently 
working at a new job requiring considerable use of his shoulders 
and arms and that he believed the shoulder pain worsened.  He 
also reported pain mainly upon overhead activities as well as 
weakness.  Physical examination of the right shoulder revealed no 
gross deformity, or muscle atrophy or asymmetry.  The right 
shoulder had full range of motion with forward flexion to 160 
degrees and abduction to 160 degrees.  External rotation was to 
60 degrees and internal rotation was to mid-thoracic level.  
Strength testing revealed 5 out of 5 for deltoids, 5 out of 5 for 
internal rotation, 4 out of 5 for external rotation, and 3 out of 
5 for the supraspinatus on the right side.  Sensation to light 
touch was intact and fingers were warm with brisk cap refill.  
The VA examiner noted that the magnetic resonance imaging (MRI) 
from the previous year showed a right rotator cuff tear, with a 
fair amount of retraction of the supraspinatus muscle.  The 
impression was right rotator cuff tear.  The examiner stated that 
the Veteran was very interested in undergoing a surgery for his 
right rotator cuff tear as he continued to have significant 
amount of weakness and, with his recent job, he had increasing 
pain.

A November 2006 VA treatment report stated it was possible that 
the Veteran injured the shoulder while lifting his daughter back 
in 2000 or 2001.  It was noted that the Veteran was currently 
working as a manual laborer requiring heavy use of his hands.  
The VA examiner noted that the Veteran was very worried about the 
pain he continued to have in his shoulder and thought he might 
benefit from an evaluation of the right shoulder with 
consideration of a repair of his rotator cuff.  The Veteran 
reported no change in his symptoms.  He reported that he 
continued to have significant pain and had not much improvement 
despite physical therapy treatments.  Physical examination of the 
right shoulder revealed no gross deformity or tenderness to 
palpation in his sternoclavicular joint.  There was minor 
tenderness at the acromioclavicular joint and moderate tenderness 
to palpation at the sub-deltoid/sub-acromial bursa.  Range of 
motion testing revealed near full elevation, which the examiner 
noted was different from the prior examination.  The abduction 
and forward flexion were approximately 180 degrees.  The examiner 
found pain with Neer and Hawkins test, but he had no pain with 
cross-arm abduction.  The Veteran was found to have weakness with 
external rotation; the external rotation and abduction lag test 
was negative at 90 degrees and positive at 60 degrees.  The Jobs 
test, O'Brien test, and Speed's test were all negative.  Only 
minor tenderness to palpation was shown at the bicipital groove.  
The examiner stated that the right shoulder was stable and that 
there was no apprehension or sulcus signs.  The impression was 
right rotator cuff tear of the supraspinatus tendon.

A November 2006 letter from a private physician stated that the 
Veteran was due to have a right shoulder surgery and that his 
right arm would be restricted from lifting, pushing, pulling, and 
over-head activities for three months after the surgery.

A November 2006 VA operation report indicated that the Veteran 
underwent arthroscopic evaluation of the right shoulder, open 
subacromial decompression and partial acromioplasty, and a repair 
of massive rotator cuff.

A December 2006 VA orthopedic clinic report noted that the 
Veteran was seen for post-operative follow-up.  The Veteran 
reported a history of trauma in 1992 or 1993 first while playing 
softball and racquet ball, and then in 2000 his shoulder popped 
while lifting his daughter.  It was found that the repair of the 
Veteran's rotator cuff went well, with minimal tension on the 
repair.  It was noted that the Veteran largely had no complaints 
with respect to his shoulder; he reported some pain, but it was 
found that he essentially had not used much of his pain 
medication.  There was no reported fever, chills, nausea, 
vomiting, or night sweats.  It was noted that the right shoulder 
had been placed in an abduction pillow since the surgery.  
Physical examination of the right shoulder demonstrated mild 
bruising and minimal swelling surrounding the shoulder.  The VA 
examiner found that the incision was clean, dry, and intact with 
no discharge, drainage, or flutuance.  Although the right 
shoulder had minimal tenderness to palpation, it could go through 
a small arc of motion passively without severe pain.  The 
Veteran's distal strength was 5 out of 5 in finger extension, 
flexion, grip, and intrinsics, and in the wrist flexion and 
extension.  Sensation was intact to light touch to axillary nerve 
distribution, as well as the radial, ulnar, and median nerve 
distribution.  Subjective pain level was 5 to 6 on a 1 to 10 
scale at best and 7 on a 1 to 10 scale at worst.  The Veteran 
reported increased right shoulder pain and decreased tolerance to 
functional activities requiring use of the right upper extremity 
and postural awareness.

A January 2007 VA orthopedic outpatient clinic report noted that 
the Veteran was seen for evaluation of his right shoulder, six 
weeks status post open repair of a massive rotator cuff tear.  
The Veteran reported that he was doing well, had been doing some 
passive range of motion exercises, and discontinued his abduction 
brace for his shoulder.  He was largely without complaints.  On 
physical examination, the surgical incisions were well healed, 
and there was no tenderness or undue flutuance at the incision 
area.  Range of motion testing in the supine position 
demonstrated that forward flexion was limited to approximately 
145 degrees, external rotation to 60 degrees, and internal 
rotation to 70 degrees, abduction to 90 degrees before he started 
to have pain.  The VA physician stated that the Veteran could 
progress to active assisted range of motion exercises at that 
point, as well as more aggressive passive range of motion 
exercises.  The physician noted that the Veteran should avoid any 
active unassisted range of motion of his shoulder, including 
strengthening.

A February 2007 VA orthopedic outpatient clinic report noted that 
the Veteran was seen for evaluation of his right shoulder, two 
and a half months status post repair of a massive rotator cuff 
tear.  The Veteran had been doing active assisted range of motion 
exercises for the previous five weeks or so.  He complained of a 
twinge of his shoulder when he made certain motions, but 
otherwise he was doing great.  On physical examination, the 
arthroscopy incisions and anterior surgical incision were well 
healed.  The physician found some wasting of the infrasupinatus 
and supraspinatus muscles, but no tenderness to palpation.  Range 
of motion demonstrated forward flexion of 170 degrees and 
abduction of approximately 160 degrees; internal and external 
rotation were good.  It was found that the Veteran could abduct 
the right arm fully as well as forward-flex it under his own 
power.  The physician opined that the Veteran was doing fine 
despite an episode a week previously where the Veteran was 
running and fell onto his right shoulder.  The Veteran had 
ongoing treatments with his physical therapist.  In a February 
2007 physical therapy note, the Veteran reported that he was 
doing well, with mild pain in the right upper trapeziums and 
middle of the scapula.  It was noted that the Veteran's treating 
physician approved conservative start of active strengthening 
exercises.

A March 2007 VA orthopedic outpatient clinic report stated that 
the Veteran was four months status post right rotator cuff repair 
and was undergoing physical therapy.  The Veteran reported slight 
tenderness in his shoulder but otherwise was doing well.  The 
physician gave the Veteran a letter that he could return to work, 
however, there were significant restrictions for his arm, 
including no repetitive activities with the right arm and no 
lifting greater than five pounds.

In April 2007, the Veteran underwent a VA examination.  The VA 
examiner noted a strain and tendinitis to the right shoulder, 
with no specific injury or trauma noted in the claims file.  It 
was also noted that after separation from service the Veteran 
tore his right rotator cuff while lifting up his daughter in 2001 
and underwent a surgery in November 2006.  The Veteran reported 
pain, weakness, ache, stiffness, and fatigability with the right 
shoulder.  No assistive devices were needed, and the Veteran was 
not using a brace or a cane.  Range of motion of the right 
shoulder was forward flexion of 120 degrees, abduction of 140 
degrees, external rotation of 45 degrees, and internal rotation 
of 75 degrees, with pain throughout the range of motion testing.  
Repetitive use testing was avoided as the Veteran was recovering 
from surgery.  No flare-ups were noted at the time of the 
examination.  The diagnosis was postoperative right shoulder 
rotator cuff.  

An April 2007 VA physical therapy discharge report noted the 
Veteran's complaint of chronic right shoulder pain.  The Veteran 
reported that his shoulder continued to be stronger and less 
painful and that he had also resumed going to local recreation 
center.  Objectively, the Veteran performed gentle right shoulder 
joints mobilizations and tolerated the prescriptions with minimal 
difficulty.

A May 2007 VA orthopedic clinic report stated that the Veteran 
was six months status post a right shoulder open rotator cuff 
repair and acrominoplasty.  It was noted that the Veteran was 
doing well as far as his pain was concerned and he was recently 
discharged from physical therapy.  The Veteran had been off work 
due to restriction on repetitive motion, as his work as a factory 
worker required repetitive heavy lifting.  The Veteran stated 
that he wished to go back to work the next day.  On physical 
examination, the right shoulder lacked about 10 degrees of 
forward flexion and abduction out of the full range of motion; 
the right shoulder lacked to 15 degrees in external rotation; 
with internal rotation, the right shoulder was able to continue 
to the upper lumbar region as opposed to mid-thoracic with the 
opposite hand; a subscapular lift off could be performed; and 4 
out of 5 in strength in forward flexion, external rotation, and 
abduction was shown.  The surgical incision was well healed.

A September 2007 VA orthopedic clinic report stated that the 
Veteran was approximately nine months status post open repair of 
the right rotator cuff and subacromial decompression.  The 
Veteran was doing quite well in his recovery.  The Veteran 
reported that he returned to work with some weight lifting 
restrictions.  On examination, there was full symmetrical range 
of motion in both arms, with forward flexion of 90 degrees, 
abduction of 170 degrees, extension to 45 degrees, external 
rotation of approximately 35 degrees, and internal rotation up to 
the T-12 vertebra.  Hawkins sign was mildly positive but Neer's 
sign was negative.  Incision was well healed with no signs of 
infection.  The Veteran had 4 or more out of 5 in strength of 
right arm abduction, external rotation, and internal rotation.  
The VA examiner lifted the restrictions on the weight lifting, 
although the Veteran was told to progressively increase the 
amount of weight in lifting.

The Veteran was afforded a VA examination in September 2009.  The 
VA examiner noted that the claims file was reviewed.  The Veteran 
reported pain, weakness, stiffness, instability and fatigability, 
but no swelling.  Use of assistive devices was not required.  It 
was found that the Veteran's right shoulder disorder did not 
interfere with his usual occupation as a car salesman.  The VA 
examiner found that the Veteran was able to perform his routine 
daily activities, although at times it was painful to do so.  
There were certain activities, such as reaching at certain angles 
or pouring from a pitcher for which he had to change his position 
or use his left arm.  Active range of motion of the right 
shoulder showed forward flexion of 125 degrees, with pain 
starting at 90 degrees; abduction of 180 degrees, with pain at 
180 degrees; external rotation of 70 degrees, with pain 
throughout; and internal rotation of 90 degrees, with pain 
throughout.  The examiner found that on examination there was no 
additional limitation of motion with repetitive motion.  Flare-
ups consisted of an increase in pain occurring with an increase 
in activity.  Physical examination revealed that the right 
shoulder was 4 centimeters lower than the left; musculature was 
well developed and symmetric with the left side; tenderness 
existed in the right medial scapula; and there was crepitus with 
elevation above 90 degrees.  The diagnosis was residuals of right 
supraspinatus tear, with scapular tenderness, pain with motion, 
decreased range of motion due to pain and surgical repair, 
notably lower right shoulder than the left, and crepitus.  

After reviewing the evidence of record, the Board concludes that 
the Veteran's right shoulder disability is most appropriately 
rated as 20 percent disabling.  A 30 percent evaluation is 
warranted when motion of the major arm is limited to midway 
between side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  However, there have been no reports or findings that 
the Veteran's right shoulder range of motion has been limited to 
midway between the side and the shoulder level.  Since May 1, 
2007, the Veteran's right shoulder disability has been manifested 
by limitation of motion to, at most, 90 degrees of forward 
flexion, 170 degrees of abduction, and 45 degrees of external 
rotation, with internal rotation up to the T-12 vertebra.  Normal 
ranges of motion of the shoulder are forward flexion from 0 
degrees to 180 degrees, abduction from 0 degrees to 180 degrees, 
external rotation from 0 degrees to 90 degrees, and internal 
rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate 
I.  Therefore, the evidence clearly demonstrates that the Veteran 
does not have limitation of motion of the right arm to midway 
between the side and the shoulder level, and as such, an 
evaluation in excess of 20 percent is not warranted for a right 
shoulder disability under Diagnostic Code 5201.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved 
in evaluating and rating disabilities of the joints include: 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The Veteran consistently reported right shoulder pain.  
Subjectively, the Veteran has also reported weakness, stiffness, 
instability, and fatigability.  Additionally, at the September 
2009 VA examination, the Veteran reported flare-ups consisting of 
an increase in pain occurring with increase in activity.  
However, VA outpatient treatment records indicate that after the 
November 2006 surgery, the Veteran reported doing well with his 
pain and that he has been discharged from physical therapy since 
April 2007.  Upon discharge from physical therapy, the Veteran 
reported that his shoulder continued to be stronger and less 
painful.  In the September 2007 VA treatment report, the Veteran 
reported that he returned to work with some weight lifting 
restrictions, at which time he was found to have full symmetric 
range of motion in both arms.  Further, at the VA examination in 
September 2009, it was found that the Veteran's right shoulder 
disorder did not interfere with his usual occupation and he was 
able to perform his routine daily activities despite occasional 
pain with certain activities.  Significantly, the September 2009 
VA examiner found that on examination there was no additional 
limitation of motion on repetitive motion.  Accordingly, upon 
review of the entire evidence of record and considering such 
factors as weakness, fatigability, lack of coordination, 
restricted or excess movement of the joint, and pain on movement, 
the Board finds that there is no additional function loss not 
already contemplated in the currently assigned 20 percent 
evaluation.

The Board also considered whether an increased evaluation is 
warranted under other potentially applicable diagnostic codes.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Ankylosis 
of the scapulohumeral articulation has not been shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2009); see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure").  The medical evidence of record also does 
not demonstrate impairment of the humerus, to include malunion, 
recurrent dislocation, fibrous union, false flail joint, or flail 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009).  
Additionally, further consideration under Diagnostic Code 5203 is 
of no benefit to the Veteran as the maximum evaluation provided 
for under that diagnostic code is 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2009).  Accordingly, an evaluation in 
excess of 20 percent for a right shoulder disorder is not 
warranted under these diagnostic codes.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria under the Schedule reasonably describe a 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

In this case, the Veteran's disability picture is not so unusual 
or exceptional in nature as to render the current rating 
inadequate.  The Veteran's right shoulder disorder is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criteria 
for which are found to specifically contemplate the level of 
disability and symptomatology.  The Veteran's right shoulder 
disorder was manifested by limitation of motion to, at most, 90 
degrees of forward flexion, 170 degrees of abduction, and 45 
degrees of external rotation, with internal rotation up to the T-
12 vertebra.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
current disability rating assigned for her service-connected 
right shoulder disorder.  A rating in excess of 20 percent is 
provided for limitation of motion midway between side and 
shoulder level, but the medical evidence of record did not 
demonstrate that such manifestations were present in this case.  
The criteria for the current disability rating more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected right shoulder 
disorder, the evidence shows no distinct period of time after May 
1, 2007, during which the Veteran's service-connected right 
shoulder disorder varied to such an extent that a rating greater 
than or less than 20 percent would be warranted.  Thus, staged 
ratings are not in order.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation in 
excess of 20 percent for service-connected residuals of a right 
shoulder supraspinatus tear repair, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 20 percent for residuals of 
residuals of a right shoulder supraspinatus tear repair is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


